Case 322 NT PRS Sis PES DHS TRICE CORT ee! EN ELD

 

for the
istrict of Californi JAN 13 2020
Northern District of California 13 2020
United States of America ) S K ene at eet ce
‘ ) NORTH DISTRICT OF CALIFORN'A
) CaeNo. 3 20 FOO 14
5
YACOV LEVI ELBAZ )
)
_ )
Defendant(s)
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ Jan. 10, 2020 in the eounty-ef special aircraft jurisdiction of ithe
United States Districrof- ———_—-, the defendant(s) violated:

 

Code Section Offense Description

Title 18, United States Code, Abusive sexual contact
Section 2244

This criminal complaint is based on these facts:

See affidavit of Special Agent Jennifer May

& Continued on the attached sheet.

Approved as to form Vd ce enn fe oohtoort_
AUSA Ag eew Padaionre

 

Sworn to before me and signed in my presence.

Date. J- le- 7? | ee hor

Judge’s signature

 

City and state: [Ans boravgu 6 Hon. Sallie Kim

 

Printed name and title
           

        
 

      
     

 

  

 

sé 3:20-mj-70014-MAG, Document 1., Filed. 9/13/20..Rage20f12 °
- : - . \ . . . . .
PLONE OF Bower. / :

   

 

: ‘ . —
fire ee Ty:
. waazed * Feed hha
Vas
‘
!
,
,
i . :
+}
vy
ya

Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 3 of 12

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Jennifer A. May, Special Agent of the Federal Bureau of Investigation, having been

duly sworn, do declare and state:
INTRODUCTION

1. This Affidavit is made in support of a Criminal Complaint charging YACOV LEVI
ELBAZ with abusive sexual contact, in violation of Title 18, United States Code, Section
2244. The facts set forth in this affidavit are based on my personal knowledge,
information I obtained from other individuals during my participation in this
investigation, my review of documents and records related to this investigation, and
information gained through my training and experience. Because this Affidavit is
submitted for the limited purpose of obtaining an arrest warrant, I have not included each
and every fact known to me that supports probable cause for arrest. Rather, I have set
forth only the facts I believe are necessary to support the lawful arrest of the individual
listed in this Affidavit.

AGENT BACKGROUND

2. I ama Special Agent of the Federal Bureau of Investigation (FBI) and have been so
employed since November 2009. I am currently assigned to the San Francisco Division of
the FBI, at the Resident Agency located in San Francisco International Airport (SFO),
where I investigate criminal violations of federal law, with a focus on crimes committed
in the airport and on-board aircrafts. I have been investigating such crimes for the past
two years. I have received training at the FBI Academy in Quantico, Virginia to include

training on criminal procedure, and search and seizure. During the course of my career
Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 4 of 12

with the FBI, I have participated in numerous criminal investigations, and in the
execution of search and arrest warrants relating to such investigations.
. Iam conducting a criminal investigation of YACOV LEVI ELBAZ (ELBAZ). On
January 10, 2020, it is alleged ELBAZ sexually assaulted a female passenger seated next
to him on an El Al Airlines flight scheduled to travel from Tel Aviv to SFO. The plane |
took off in Tel Aviv and landed at SFO, near San Francisco in the Northern District of
California.

APPLICABLE LAW
. Title 49, United States Code, Section 46501 states, in pertinent part, that the special
aircraft jurisdiction of the United States includes another aircraft outside the United
States “that has its next scheduled destination. . .in the United States, if the aircraft next
lands in the United States.” The alleged offense occurred on an aircraft that was
scheduled to travel from Tel Aviv to San Francisco, and the plane landed near San
Francisco in the Northern District of California.
. Title 49, United States Code, Section 46506 states, in pertinent part, that an individual in
the special aircraft jurisdiction of the United States commits an act that if committed in
the special maritime and territorial jurisdiction of the United States would violate chapter
109A of title 18, shall be fined under title 18, imprisoned under that section or chapter, or
both.
. Title 18, Untied States Code, Section 7 defines the special maritime and territorial
jurisdiction of the United States, in pertinent part, as any place outside the jurisdiction of

any nation with respect to an offense. . .against a national of the United States.
Case 3:20-mj-70014-MAG Document 1 Filed 01/13/20 Page 5 of 12

7. Title 18, United States Code, Section 2244 states, in pertinent part that “[wJhoever, in the
special maritime and territorial jurisdiction of the United States ... knowingly engages in
sexual contact with another person without that other person’s permission shall be fined
under this title, imprisoned not more than two years, or both.” 18 U.S.C. § 2244(b).
Under Title 18, United States Code, Section 2246, “the term ‘sexual contact’ means the
intentional touching, either directly or through the clothing, of the genitalia ... breast,
inner thigh ... of any person with an intent to abuse, humiliate, harass, degrade, or arouse
or gratify the sexual desire of any person.” 18 US.C. § 2246(3).

8. Title 18, United States Code Section 3238 provides in pertinent part that “[tJhe trial of all
offenses begun or committed upon the high seas , or elsewhere out of the jurisdiction of
any particular State or district, shall be in the district in which the offender. . . is arrested
or is first brought.” The alleged offense occurred outside of any particular State or
district, and ELBAZ was arrested in the Northern District of California.

FACTS ESTABLISHING PROBABLE CAUSE

9. Onor about January 10, 2020, at approximately 11:30AM, FBI was notified of a
potential sexual assault aboard E] Al Airlines Flight 19 traveling from Tel Aviv to SFO.
When the flight landed around 12:45PM, Customs and Border Protection (CBP) officers
boarded the flight, detained ELBAZ, and transported him to their space inside SFO.
ELBAZ is an Israeli citizen with a B1/B2 visitor Visa. The victim, V.A., who is a
naturalized U.S. citizen, was also taken to CBP space. Law enforcement interviewed both

ELBAZ and V.A., as was the aisle seat passenger, A.K.'*

 

! Throughout this affidavit, I refer to the victim and the witness by their initials to protect their privacy.
2 ALK. was interviewed over the phone because he had earlier caught a connecting flight after deplaning the El Al
flight at SFO.
Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 6 of 12

V.A.’s Interview

10. V.A. explained how she told ELBAZ to leave her alone multiple times after he began to

11.

touch her, but he did not listen. She stated she was seated in the window with ELBAZ
seated directly next to her in the middle seat. V.A. and ELBAZ engaged in conversation,
speaking only Hebrew, about her family. Shortly thereafter, ELBAZ came onto V.A. and
made her feel uncomfortable. ELBAZ then took his elbow and pressed it firmly into
V.A.’s upper sternum. V.A. felt pinned against her seat, she could not move or breathe.
ELBAZ reached across V.A., pulled down her shirt, and bit her on the left shoulder. The
bite did not leave teeth marks, but was painful. ELBAZ told V.A. to “be quiet.”

ELBAZ then unbuttoned the top button of V.A.’s blouse, reached inside her blouse, and
grabbed her left breast. Because V.A. did not want him to do that, she leaned forward and
attempted to move his hand away, at which point ELBAZ began to touch in between her
breasts. ELBAZ stated he wished he could stick his penis between her breasts. V.A.
explained that initially, she felt too scared to say anything and could only think about her

desire to go home to her children.

12. ELBAZ asked V.A. if he could touch her “down there,” as he rubbed her thighs over her

13.

clothes. ELBAZ proceeded to move his hands between her legs. ELBAZ then forced his
hand inside V.A.’s pants, putting his two fingers inside her vagina. V.A. could hear her
underwear rip. V.A. begged “please move” and told him not to put his hands on her. She
used both of her hands to move ELBAZ’s hand out of her pants. After about a minute, he
released his hand.

As ELBAZ touched V.A., he put his jacket over his right shoulder to block the view of

the male passenger, later identified as A.K., seated in the aisle seat of their row. ELBAZ
14.

15.

16.

17.

18.

Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 7 of 12

told V.A. to “sit down straight.” V.A. asked why, and told him that he was a sick person.
V.A. asked ELBAZ multiple times to move so she could go to the bathroom. ELBAZ
refused. V.A. could not get around him due to his size, as well as the seat in front of
ELBAZ had been reclined.

ELBAZ put his jacket over his lap, grabbed both of V.A.’s hands with one of his hands,
and put them on his penis. V.A. did not know ELBAZ’s penis was exposed under his
jacket until her hands were placed on him. ELBAZ instructed her to make him feel good
and asked her to “help him finish.” ELBAZ squeezed his thighs tightly to lock V.A.’s
hands on his penis.

Multiple times during the flight, V.A. asked ELBAZ to please let her leave and to leave
her alone. ELBAZ made her believe nobody on the plane would help her. V.A. was too
frightened to speak up, as she thought ELBAZ worked for El Al Airlines or the Mossad.
At one point during the flight, ELBAZ removed a small spray bottle of cologne out of his
shirt pocket. While holding V.A. with his elbow, he sprayed his neck with the cologne
and pushed her face into his neck. ELBAZ told V.A. the cologne would make her horny.
V.A. stated the cologne smelled very bad and made her want to vomit. She also felt it
made her sleepy. |

When ELBAZ was not paying attention, V.A. recorded small parts of their conversations
with her iPhone. V.A. used the camera app on video mode and placed the phone out of
his view. At one point, she captured ELBAZ’s face on the recording. V.A. made three
recordings, each under two minutes.

The recorded conversations were in Hebrew, but V.A. translated them during her

interview. During the recordings, V.A. begs for ELBAZ to please leave her alone and to
19.

20.

Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 8 of 12

move so she can get out. ELBAZ tells V.A. to calm down or he will hurt her. ELBAZ
tried for a second time to put his hands down her pants and she asks him to “please,
please move your hands.” V.A. also records her asking ELBAZ to stop spraying the
cologne, as the smell is so bad she thought she was going to die.

After a few hours, V.A. pretended to fall asleep. When ELBAZ then left his seat to go to
the bathroom, V.A. got up to approach the flight attendants. V.A. first went to the
bathroom to take off her ripped underwear. V.A. threw the ripped underwear in the
bathroom trash. El Al flight attendants later retrieved the underwear and provided them to
CBP. After V.A. explained the situation to the flight crew, she was moved to a different
seat for the remainder of the flight. An El Al flight attendant confirmed to agents that
V.A. told her that the man sitting next to V.A. reached into her vagina and ripped her
underwear, which she threw out in the bathroom. A flight attendant said that V.A. told
her that ELBAZ put her elbow on her and that she couldn’t breathe, and that he made her
rub his genitals. She explained that she froze when it happened, because she was afraid.
The flight attendant then placed her in business class, and noticed that she appeared to be
afraid, and continued to look back as if he would follow her. |

A representative from El Al Airlines who understood and speaks Hebrew was played
some of the recordings over a speaker phone. Due to the low volume of the recordings,
they were difficult to hear and thus, he was only able to corroborate a portion of V.A.’s
translations. The representative verified V.A. had asked ELBAZ multiple times to leave
her alone, she asked him to not spray his perfume because she was going to vomit, and
she asked him why he chose her and what he wanted from her. ELBAZ responded by

telling her to lay back.
21.

22.

23.

24.

Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 9 of 12

A Hebrew speaking translator employed by the FBI was sent the recordings via email.
The translator also noted translation was difficult due to the low quality of the recordings
and the loud noise of the aircraft in the background. The translator was able to hear V.A.
repeatedly tell ELBAZ to leave her alone and that she has nothing for him. V.A. further
tells ELBAZ “please do not touch me.” She also talks about his cologne and it making
her want to puke. |

ELBAZ’s Interview

Agents read ELBAZ has rights, and he agreed to answer their questions. ELBAZ did not
deny the sexual contact with V.A., but claimed that it was consensual. He claimed that
V.A. initiated conversation with him as soon as he sat down and showed him photos of
her family on her phone. She frequently got upset about her family issues and would cry.
She then would talk to ELBAZ about wanting sex. ELBAZ said that approximately
fourteen minutes into the flight, V.A. touched ELBAZ, put her head on his chest and told
him she wanted to have sex. V.A. kissed his hand. ELBAZ then bit her on the shoulder,
which he described as “a baby bite.” ELBAZ then asked to touch her breast.

ELBAZ believed V.A. kissed him on his face and body approximately six times about
one to two hours into the flight. ELBAZ said A.K., who was sitting in the aisle seat, saw
the kissing, According to ELBAZ, V.A. liked ELBAZ’s cologne and asked him to put
more on.

Approximately six hours into the flight, ELBAZ grabbed V.A. breast and she asked him
if he thought they were normal or silicone. ELBAZ claimed that V.A. asked him to take
off his jacket and cover himself with it. V.A. then allegedly began to touch his penis.

ELBAZ had his hands over the jacket, holding it up, during this. At some point, V.A.
25.

26.

27,

28.

Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 10 of 12

moved ELBAZ?’s hands into her pants. ELBAZ penetrated her with one finger. V.A. told
ELBAZ that his penis was strong and big, and she wanted to sit on his lap. ELBAZ told
her no, that it would not happen in their seats or in the bathroom.

V.A. kept asking ELBAZ if he was Mossad or FBI, so he said that he was FBI and
Mossad. V.A. asked if ELBAZ was staying in San Francisco that evening and suggested
they spend the night together. At one point, ELBAZ thought she might be a hooker.
Later, after ELBAZ went to the galley to get a cup of coffee, he noticed V.A. near the
bathrooms. She never returned to her seat. A manager then approached ELBAZ and said
he would have to speak with the police after the flight. ELBAZ said A.K. asked what was
happening and A.K. offered to speak to the police. A.K. provided ELBAZ his phone
number. A.K. knew Hebrew and had heard and seen everything that occurred between the
two of them.

ELBAZ said that V.A. never tried to stop him, never told him to leave her alone, or
resisted him. The audio recording provided by V.A. contradicts this claim, as she can be
heard telling him to leave her alone in Hebrew. ELBAZ said that he did not use force
and nobody else heard her say help or stop. ELBAZ stated if she did not want anything to
happen, she should not have shown him photos and offered sex.

A.K.’s Interview

FBI agents telephonically interviewed A.K., the passenger in the aisle seat in the same
row as V.A. and ELBAZ. A.K. did not see much of what happened between V.A. and
ELBAZ, because he was asleep for most of the first seven hours of the flight. A.K.’s first
impression of ELBAZ and V.A. was they had known each other before. While the plane

was on the tarmac, they talked to each other for quite some time in Hebrew. V.A. had
29,

30.

31.

Case 3:20-mj-70014-MAG Document1 Filed 01/13/20 Page 11of12 |

initiated the conversation. A.K. understands Hebrew, but he was not paying attention to
what they were talking about because he was wearing headphones. Shortly after the plane
took off, A.K. fell asleep for about seven hours.

After A.K. woke up, he noticed both ELBAZ and V.A. got up from their seats a few
times. ELBAZ and V.A. appeared well acquainted with one another. A.K. did not
observe any touching between them. At one point during their conversation, V.A.
appeared visibly upset and emotional. She appeared to be conveying a story about
something going on in her life.

A.K. did not see either of them remove any of their clothing. However, A.K. saw a black
jacket covering both ELBAZ and V.A. at one point. A.K. was unable to determine if
anything was wrong since he was not able to fully see what the two of them were doing.
A.K. did notice they were kind of laying on each other and progressively over time
getting more “touchy.”

V.A. failed to come back to her seat for a long period of time. A.K. then noticed she
came back with a flight attendant and gathered her belongings. The flight attendant then
asked to speak with ELBAZ. When ELBAZ came back to his seat, he appeared
distraught. ELBAZ asked A.K. if he understood Hebrew and A.K. answered that he did.
ELBAZ told him that he believed V.A. was accusing him of being inappropriate with her.
A.K. told ELBAZ that he did not see what happened and was asleep much of the time.
ELBAZ wanted A.K. to tell the police that he was in his seat the entire time and that
nothing had happened. A.K. responded he personally did not see anything and did not

have any involvement. Since ELBAZ seemed nervous, A.K. provided him his contact
Case 3:20-mj-70014-MAG Documenti Filed 01/13/20 Page 12 of 12

information and told him he would speak with law enforcement if they wanted to speak
with him.
CONCLUSION
32. Based on the information set forth in this Affidavit, I respectfully submit that there is
probable cause to believe that on January 10, 2020, Yacov Levi ELBAZ, committed a
violation of federal law in that he engaged in abusive sexual contact in violation of Title

18, United States Code, Section 2244(b),

I swear, under penalty of perjury, that the foregoing information is true and correct to the

best of my knowledge and belief.
Respectfully Submitted,
Jennifer A./May

Spécial Agent
Federal Bureau of Investigation

 

Subscribed and sworn to me before this _)© day of January, 2020

GouWw—

HONORABLE SALLIE KIM
UNITED STATES MAGISTRATE JUDGE

 

10
